DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1, 9 and 16, the best references found during the prosecution of the present application were, Kneckt et al (US Pat. Pub. No. 2017/0257888) and Li et al (US Pat. Pub. No. 2017/0041798). Kneckt et al directed toward a wireless channel reservation; determining reservation information of a shared medium.  Li et al directed toward spatial-reuse enhancement in RTS and CTS.  Kneckt et al and Li et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest a first device and method of claims 1, 9 and 16 that include “transmitting Request to Send (RTS) and Clear To Clear (CTS) capabilities of a first electronic device; receiving RTS and CTS capabilities of a second electronic device; configuring a CTS response mode for the first electronic device based at least on the RTS and CTS capabilities of the first and the second electronic devices; transmitting to the second electronic device, a first RTS frame on a secondary channel, wherein the first RTS frame indicates extremely high throughput (EHT) bandwidth (BW) channel reservations according to the CTS response mode; and receiving from the second electronic device, a first CTS frame on the secondary channel, wherein the secondary channel is included in the EHT BW channel reservations.”  None of the reference cited in prior art of record suggests the above mention claim invention as a whole.   The present invention claims the transmission and reception of preamble punctured RTS and CTS frames, flexible EHT bandwidth (BW) channel reservation, reserving punctured BWs, and transmission of CTS transmission, which are not taught by prior art of record.  Therefore, claims 1-20 are found allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642